OMB APPROVAL OMB Number: 3235-0145 Expires: February 28, 2009 Estimated average burden Hours per response 10.4 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 2)* PHC, Inc. (Name of Issuer) Class A Common Stock (Title of Class of Securities) 693315103 (CUSIP Number) August 21, 2007 (Date of Event Which Requires Filing of this Statement Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [_]Rule 13d-1(b) [X]Rule 13d-1(c) [_]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMD control number. SEC 1745 (3-06) Page 1 of 6 pages CUSIP No. 693315103 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Healthinvest Partners AB 2 Check the Appropriate Box if a Member of a Group (See Instruction) (a)[ ] (b)[X] 3 SEC Use Only 4 Citizen or Place of Organization Sweden Number of5 Sole Voting Power336,020 Shares Beneficially 6 Shared Voting Power 0 Owned by Each 7Sole Dispositive Power336,020 Reporting Person With: 8Shared Dispositive Power 0 9 Aggregate Amount Beneficially Owned by Each Reporting Person 336,020 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 1.7% 12 Type of Reporting Person (See Instructions) IA, HC Page 2 of 6 pages CUSIP No. 693315103 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) HealthInvest Global Long/Short Fund 2 Check the Appropriate Box if a Member of a Group (See Instruction) (a)[ ] (b)[X] 3 SEC Use Only 4 Citizen or Place of Organization Sweden Number of5Sole Voting Power0 Shares Beneficially6 Shared Voting Power336,020 Owned by Each 7 Sole Dispositive Power0 Reporting Person With: 8 Shared Dispositive Power336,020 9 Aggregate Amount Beneficially Owned by Each Reporting Person 336,020 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 1.7% 12 Type of Reporting Person (See Instructions) OO Page 3 of 6 pages Item 1(a) Name of Issuer PHC, Inc. Item 1(b) Address of Issuer's Principal Executive Offices: 200 Lake Street, Suite 102 Peabody, MA 01960 Item 2(a) Name of Persons Filing: Healthinvest Partners AB and HealthInvest Global Long/Short Fund Healthinvest Partners AB is the investment advisor and control person of HealthInvest Global Long/Short Fund, a security holder of the issuer. HealthInvest Global Long/Short Fund is a specialty fund organized pursuant to the Swedish Mutual Funds Act. Item 2(b) Address of Principal Business Office or, if None, Residence: Arsenalsgatan 4 SE-111 47 Stockholm Sweden Item 2(c) Citizenship: See the response(s) to Item 4 on the attached cover page(s). Item 2(d) Title of Class of Securities: Class A Common Stock Item 2(e) CUSIP Number: 693315103 Item 3 If this statement is filed pursuant to Rules 13d-1(b) or 13d-2(b) or (c), check whether the person filing is a: Not Applicable Page 4 of 6 pages Item 4.Ownership (a) Amount beneficially owned: See the response(s) to Item 9 on the attached cover page(s). (b) Percent of class: See the response(s) to Item 11 on the attached cover page(s). (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: See the response(s) to Item 5 on the attached cover page(s). (ii) Shared power to vote or to direct the vote: See the response(s) to Item 6 on the attached cover page(s). (iii) Sole power to dispose or to direct the disposition of: See the response(s) to Item 7 on the attached cover page(s). (iv) Shared power to dispose or to direct the disposition of: See the response(s) to Item 8 on the attached cover page(s). Item 5 Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of morethan five percent of the class of securities, check the following [X]. Item 6 Ownership of More than Five Percent on Behalf of Another Person. Not Applicable Item 7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported by theParent Holding Company. Not Applicable Item 8 Identification and Classification of Members of the Group. Not Applicable Item 9 Notice of Dissolution of Group. Not Applicable Item 10 Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are notheld for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page 5 of 6 pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. DATE:August 31, 2007 HEALTHINVEST PARTNERS AB By: /s/ ANDERS HALLBERG Name: Anders Hallberg Title: Managing Director and CEO HEALTHINVEST GLOBAL LONG/SHORT FUND By: /s/ ANDERS HALLBERG Name: Anders Hallberg Title:CEO of Managing Company Page 6 of 6 pages
